Title: To Benjamin Franklin from Charles Jackson, 8 September 1783
From: Jackson, Charles
To: Franklin, Benjamin


          
            Septemr. 8. 1783
          
          The unfortunate Chas. Jackson whom his kind Friend Dr. Franklin
            Remembered one of the happiest of Mortals when possessed of the dearest most amiable
            lovely & best beloved of Women, now full at heart with sorrowful Reflection on his
            Loss, yet full of regard & esteem likewise for his real Friend, gladly embraces the opportunity this moment afforded him of sending his most sincere &
            affectionate Respects to dear Dr. Franklin, by the hand of their mutual Friend—
         
          Addressed: Benjamin Franklin Esqr. /
            Paris.
        